ON MOTION FOR REHEARING
PER CURIAM.
The only parties filing a motion for rehearing were Gary and Green. Their motion avers this Court overlooked two material matters.
The first alleged oversight concerns only Green. The motion for rehearing avers Petition IV fails to plead facts “which would support personal jurisdiction” over Green. The motion asserts Green filed a motion to dismiss Petition IV in the trial court raising that ground, hence we should uphold the trial court’s dismissal of Petition IV as to Green on that ground.
Petition IV alleges Green resides at Brook-er, Florida, and (as reported in this Court’s opinion) was an officer and director of WD in 1980 when its charter was forfeited.
Green’s motion to dismiss Petition IV asserts the trial court lacks jurisdiction “over the person” of Green. The motion does not explain why, but refers the trial court to written suggestions filed contemporaneously with the motion. The suggestions argue that Petition IV fails “to allege facts sufficient to establish the necessary minimum contacts with this forum to allow the action to proceed against ... Green.”
It is evident from the record that the trial court never reached that issue. As recounted in the first sentence of this Court’s opinion, the trial court dismissed Petition IV on the ground that the cause of action was barred by the statute of limitations.
Whether it would be proper to uphold the dismissal of Petition IV as to Green for lack of personal jurisdiction was not addressed in the briefs. Furthermore, we note that according to Petition I, Green was living in Florida at the time it was filed. In response to Petition I (which contained four counts), Green filed a motion to dismiss on two grounds: (1) failure of the petition to state a claim upon which relief can be granted, and (2) the claims are barred by the statute of limitations. The motion said nothing about lack of personal jurisdiction.
Several months later, Green moved the trial court to dismiss two counts of Petition I because Plaintiffs failed to comply with an order requiring a more definite statement. This motion, like the one referred to in the preceding paragraph, said nothing about lack of personal jurisdiction.
*101Several weeks later, Green filed a written objection to a request by Plaintiffs for a change of judge, stating: “Defendant A.S. Green objects to change of judge in this action.”
Our exploration of the legal file reveals Green first raised the jurisdictional issue some 27 months after Petition I was filed. Therefore, Plaintiffs may have a basis for claiming Green waived any challenge to the trial court’s jurisdiction over him. See: Rule 55.27(g), Missouri Rules of Civil Procedure (1992); State ex rel. White v. Marsh, 646 S.W.2d 357 (Mo. banc 1983); Kloos v. Corcoran, 643 S.W.2d 94 (Mo.App.E.D.1982).
Because (a) the trial court has yet to rule on the jurisdictional issue, (b) the subject is not developed in the briefs, and (c) resolving the question may require the hearing of evidence to determine whether Green had sufficient minimum contacts with Missouri to subject himself to the jurisdiction of its courts (see: M & D Enterprises, Inc. v. Fournie, 600 S.W.2d 64 (Mo.App.S.D.1980)), we find no merit in the request for a rehearing as to the jurisdictional issue.
The second segment of the motion for rehearing reargues issues determined by this Court’s opinion. Further comment is unwarranted.
The motion for rehearing is denied.